MEMORANDUM DECISION
                                                                      Mar 19 2015, 10:09 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Deborah Markisohn                                        Gregory F. Zoeller
      Marion County Public Defender Agency                     Attorney General of Indiana
      – Appellate Division
      Indianapolis, Indiana                                    Christina D. Pace
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Washawn Jones,                                          March 19, 2015

      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              49A02-1408-CR-580
              v.                                              Appeal from the Marion Superior
                                                              Court
                                                              The Honorable Gary Miller, Judge
      State of Indiana,                                       The Honorable Tiffany Vivo,
      Appellee-Plaintiff                                      Commissioner
                                                              Cause No. 49G21-1405-CM-24167




      Bradford, Judge.



                                            Case Summary
[1]   On April 25, 2014, Appellant-Defendant Washawn Jones violated a protective

      order that was issued pursuant to Indiana Code chapter 34-26-5 for the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015     Page 1 of 7
      protection of his wife, M.U.-J. In light of Jones’s violation of the protective

      order, Appellee-Plaintiff the State of Indiana (the “State”) subsequently charged

      Jones with Class A misdemeanor invasion of privacy. Following a bench trial,

      Jones was found guilty as charged.


[2]   On appeal, Jones contends that the evidence is insufficient to sustain his

      conviction. Concluding otherwise, we affirm.



                            Facts and Procedural History
[3]   On April 21, 2014, a protective order was issued to protect M.U.-J. from Jones.

      On April 22, 2014, a sheriff’s deputy attempted to serve Jones with the

      protective order at his step-father’s home. Jones’s step-father signed for the

      order. Also on April 22, 2014, Jones texted M.U.-J. and indicated that he

      wanted to talk, but M.U.-J. did not respond. He then called M.U.-J., but she

      did not answer the telephone.


[4]   Jones went to M.U.-J.’s home at approximately 2:00 a.m. on April 25, 2014,

      and stood right outside her window. Later that day, Jones received a copy of

      the protective order between 1:00 and 2:00 p.m. when he went to the post office

      and signed for the copy of the order that had been mailed to him via certified

      mail. Soon after receiving the copy of the order that had been sent to him via

      certified mail, Jones returned to M.U.-J.’s residence.


[5]   M.U.-J. contacted police after Jones came to her residence for the second time

      that day. While police were at M.U.-J.’s residence, Jones texted M.U.-J.,

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015   Page 2 of 7
      stating “b[****] i couldve killed u last night when i seen u walking in ur house

      with that b[****] i was in ur window b[****]” and “I see the police there b[****]

      they cant save u ur dead b[****].” State’s Ex. 2. M.U.-J. knew that the text

      messages were from Jones because he had previously called and texted her from

      the same number, he had previously sent her similarly-phrased text messages,

      and the text messages resembled the way that Jones communicated with her

      outside of text messaging.


[6]   On June 3, 2014, the State charged Jones with Class A misdemeanor invasion

      of privacy. The trial court conducted a bench trial on July 28, 2014, after which

      it found Jones guilty as charged. Also on July 28, 2014, the trial court imposed

      a 365-day sentence, all of which was suspended to probation with GPS

      monitoring. The trial court also ordered Jones to complete twenty-six domestic

      violence counseling sessions and to have no contact with M.U.-J. for 365 days.

      This appeal follows.



                                Discussion and Decision
[7]   Jones contends that the evidence is insufficient to sustain his conviction for

      Class A misdemeanor invasion of privacy.

              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative evidence
              and reasonable inferences supporting the verdict. It is the fact-finder’s
              role, not that of appellate courts, to assess witness credibility and
              weigh the evidence to determine whether it is sufficient to support a
              conviction. To preserve this structure, when appellate courts are
              confronted with conflicting evidence, they must consider it most

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015   Page 3 of 7
              favorably to the trial court’s ruling. Appellate courts affirm the
              conviction unless no reasonable fact-finder could find the elements of
              the crime proven beyond a reasonable doubt. It is therefore not
              necessary that the evidence overcome every reasonable hypothesis of
              innocence. The evidence is sufficient if an inference may reasonably
              be drawn from it to support the [judgment of the fact-finder].


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). In essence, we assess only whether the judgment of the

      fact-finder could be reached based on reasonable inferences that may be drawn

      from the evidence presented. See Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012)

      (emphasis in original). The uncorroborated testimony of a victim is sufficient

      evidence to sustain a conviction. McCawley v. State, 274 Ind. 137, 138, 409
N.E.2d 594, 596 (1980). Upon review, appellate courts do not reweigh the

      evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d
433, 435 (Ind. 2002).


[8]   In charging Jones with Class A misdemeanor invasion of privacy, the State

      alleged that:

              On or about April 25, 2014, … Jones, did knowingly or intentionally
              violate an order of protection, that is: A protective order issued to
              prevent domestic or family violence issued under [Indiana Code
              chapter] 34-26-5 … which was issued to protect [M.U.-J.], and
              furthermore, did so by engaging in the following conduct[:] sending
              [M.U.-J.] text messages and/or coming to [M.U.-J.]’s residence.


      Appellant’s App. p. 12. During trial, the State presented evidence that M.U.-J.

      obtained a protective order pursuant to Indiana Code chapter 34-26-5 on April

      21, 2014, which prohibited Jones from “harassing, annoying, telephoning,

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015   Page 4 of 7
       contacting, or directly or indirectly communicating with” M.U.-J. State’s Ex.

       1. The protective order further provided that Jones was “ordered to stay away

       from the residence, school, and/or place of employment of” M.U.-J. State’s

       Ex. 1.


[9]    In order to convict Jones of invasion of privacy, the State was required to prove

       that Jones knowingly or intentionally violated an order of protection that was

       issued under Indiana Code chapter 34-26-5. See Ind. Code § 35-46-1-15.1. “A

       person engages in conduct ‘intentionally’ if, when he engages in the conduct, it

       is his conscious objective to do so.” Ind. Code § 34-41-2-2(a). “A person

       engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware

       of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).


[10]   Jones does not claim on appeal that he was not aware of the protective order

       that was issued against him to protect M.U.-J. Without making a specific

       reference to the “incredible dubiosity rule,” Jones challenges the sufficiency of

       the evidence to sustain his conviction for invasion of privacy by arguing that

       M.U.-J.’s testimony was contradictory.

                Under the “incredible dubiosity rule,” a court will impinge upon the
                jury’s responsibility to judge the credibility of the witnesses only when
                it has confronted “‘inherently improbable’ testimony or coerced,
                equivocal, wholly uncorroborated testimony of ‘incredible dubiosity.’”
                Tillman v. State, 642 N.E.2d 221, 223 (Ind. 1994). “Application of this
                rule is limited to cases ... where a sole witness presents inherently
                contradictory testimony which is equivocal or the result of coercion
                and there is a complete lack of circumstantial evidence of the
                appellant’s guilt.” Id.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015   Page 5 of 7
       Arhelger v. State, 714 N.E.2d 659, 663 (Ind. Ct. App. 1999).


[11]   Upon review, we disagree with Jones’s claim that M.U.-J.’s testimony was

       contradictory. During trial, M.U.-J. testified that Jones came to her home at

       approximately 2:00 a.m. on April 25, 2014, and stood right outside her

       window. Jones returned to M.U.-J.’s residence later that day after receiving a

       copy of the protective order. M.U.-J. contacted police after Jones came to her

       residence for the second time that day. (Tr. 42) While police where at M.U.-

       J.’s residence, Jones texted M.U.-J., stating “b[****] i couldve killed u last night

       when i seen u walking in ur house with that b[****] i was in ur window

       b[****]” and “I see the police there b[****] they cant save u ur dead b[****].”

       State’s Ex. 2. M.U.-J. knew that the text messages were from Jones because he

       had previously called and texted her from the same number, he had previously

       sent her similarly-phrased text messages, and the text messages resembled the

       way that Jones communicated with her outside of text messaging.


[12]   Jones does not point to any specific testimony of M.U.-J. that contradicts with

       the above-stated testimony. In addition, we observe that the State put

       corroborating pictures of the text messages that M.U.-J. received from Jones

       into evidence. We conclude that M.U.-J.’s testimony was not incredibly

       dubious and that her testimony was sufficient to sustain Jones’s conviction for

       Class A misdemeanor invasion of privacy. Jones’s claim to the contrary

       effectively amounts to an invitation to reweigh the evidence, which we will not

       do. See Stewart, 768 N.E.2d at 435.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015   Page 6 of 7
[13]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-580 |March 19, 2015   Page 7 of 7